--------------------------------------------------------------------------------

Exhibit 10.1
 
SECOND AMENDMENT TO LEASE


This Second Amendment to Lease (the "Second Amendment") is made and entered into
this 26th day of July, 2014, by and between SG PLAZA HOLDINGS, LLC, a Delaware
limited liability company ("Landlord"), and REXAHN PHARMACEUTICALS, INC., a
Delaware corporation ("Client").


WHEREAS, The Realty Associates Fund V, L.P., as landlord ("Original Landlord"),
and Client entered into a Standard Office Lease and Addendum thereto
("Addendum"), both dated June 5, 2009; and Landlord, as successor in interest to
Original Landlord, and Client entered into a First Amendment to Lease dated June
7, 2013 ("First Amendment") (collectively, with the Standard Office Lease and
Addendum, the "Lease"), under which Client leases approximately five thousand
four hundred sixty-six (5,466) rentable square feet of space known as Suite 455
(the "Current Premises") in the building located at 15245 Shady Grove Road,
Rockville, Maryland 20850, and known as Shady Grove Plaza (the "Building"); and


WHEREAS, the Lease is scheduled to expire on June 30, 2019; and


WHEREAS, Landlord and Client wish, among other matters, to amend the Lease to
expand the premises leased by Client in the Building, all on the terms
hereinafter contained.


NOW THEREFORE, in consideration of the foregoing, and other good and valuable
consideration, the receipt and sufficiency of which is acknowledged by the
parties, the parties agree as follows:


1.            Expansion Premises. Commencing on September 1, 2014 (the
"Expansion Premises Commencement Date"), Landlord hereby demises and leases to
Client and Client hereby leases and accepts from Landlord, for a term and upon
the conditions hereinafter provided, approximately one thousand six hundred
thirty-seven (1,637) rentable square feet of space on the fourth (4th) floor of
the Building, known as Suite 475, outlined on the floor plan attached hereto and
incorporated herein by reference as Exhibit A (the "Expansion Premises"). After
the Expansion Premises Commencement Date and during the Expansion Premises Term
(including the Expansion Premises Renewal Term (defined below), if applicable),
any references in the Lease and this Second Amendment shall mean the Current
Premises and the Expansion Premises, a total of approximately seven thousand one
hundred three (7,103) rentable square feet of space.


2.            Expansion Premises Term/Option to Renew.


a.              The Expansion Premises Term shall commence on the Expansion
Premises Commencement Date and shall expire on August 31, 2015.
 

--------------------------------------------------------------------------------

b.              Client shall have the right to extend the term of the Lease for
the Expansion Premises for one (1) additional one (1) year lease term (the
"Expansion Premises Renewal Term"), provided that (i) Client has not been in
default under the Lease at any time during the Expansion Premises Term; (ii)
Client has not previously assigned the Lease or sublet any part or all of the
Premises; (iii) Client has delivered to Landlord written notice of its intention
to exercise this option, not less than six (6) full months prior to the end of
the Expansion Premises Term; (iv) all lease terms for the Expansion Premises
Renewal Term shall be the same as in the Lease, as amended by this Second
Amendment, except that the Base Rent payable for the Expansion Premises during
the Expansion Premises Renewal term shall be as set forth in Section 3 below;
and (v) if Landlord and Client fail to agree as to all terms and sign an
amendment to the Lease extending the Term of the Lease for the Expansion
Premises as provided in this Section 2 at least 120 days prior to the end of the
Expansion Premises Term, all time periods for Client herein being of the
essence, then, at Landlord's option, Client's option to extend the term of this
Lease for the Expansion Premises shall lapse and Client's renewal option shall
be of no force and effect. The renewal option for the Expansion Premises is
personal to Client and is non-transferable. Client's option to renew with
respect to the Current Premises under Section 4 of the Addendum shall not apply
with respect to the Expansion Premises.


3.            Base Rent Payable for Expansion Premises during Expansion Premises
Term. Effective as of the Expansion Premises Commencement Date, Client shall pay
to Landlord Base Rent for the Expansion Premises at the same rate as that
payable for the Current Premises, namely Twenty-eight and 19/100 Dollars
($28.19) per rentable square foot of space, in legal tender, at Landlord's
office, the annual sum of Forty-Six Thousand One Hundred Forty-seven and 08/100
Dollars ($46,147.08), payable in equal monthly installments of Three Thousand
Eight Hundred Forty-five and 59/100 Dollars ($3,845.59), in advance, promptly on
the first day of each calendar month of the Expansion Premises Term, without
notice or demand, the same being hereby waived, and without any setoff,
deduction, or recoupment whatsoever. In the event that Client exercises its
option to renew the term of the Lease for the Expansion Premises in accordance
with the provisions of Section 2.b. above, then, effective September 1, 2015,
the Base Rent payable for the Expansion Premises shall be increased by two and
one-half percent (2.5%) to Twenty-eight and 89/100 Dollars ($28.89) per rentable
square foot of space, in legal tender, at Landlord's office, the annual sum of
Forty-Seven Thousand Two Hundred Ninety-two and 96/100 Dollars ($47,292.96),
payable in equal monthly installments of Three Thousand Nine Hundred Forty-one
and 08/100 Dollars ($3,941.08) in accordance with the provisions of this Section
3. The Base Rent payable under this Section 3 is for the Expansion Premises only
and is in addition to the Base Rent payable for the Current Premises.


4.            Operating Expenses and Real Property Taxes Payable for Expansion
Premises During Expansion Premises Term. Effective as of the Expansion Premises
Commencement Date and during the Expansion Premises Term (including the
Expansion Premises Renewal Term, if applicable), Client shall pay to Landlord
Client's Share of increased Operating Expenses and Client's Share of increased
Real Property Taxes in accordance with the provisions of the Lease, as amended
by the First Amendment, except that Client's Share with respect to the Expansion
Premises only shall mean 0.90%.


5.            Improvements to Expansion Premises. Client agrees to accept the
Expansion Premises in its then "as is" condition as of the Expansion Premises
Commencement Date; provided, however, Landlord shall, at its cost, on or before
the Expansion Premises Commencement Date, demise the Expansion Premises, install
one (1) sink and construct one (1) door, all as reflected on Exhibit A. Section
5 of the First Amendment ("Improvements to the Premises") shall not be
applicable to the Expansion Premises.
 
6.           Parking. As of the Expansion Premises Commencement Date and during
the Expansion Premises Term (including the Expansion Premises Renewal Term, if
applicable), Client shall have the right to use up to twenty-three (23)
unreserved parking spaces in the parking facility at the Project (based on a
ratio of 3.3 spaces per 1,000 rentable square feet in the Premises) at no
expense to Client during the Expansion Premises Term (including the Expansion
Premises Renewal Term, if applicable), such parking spaces to be used by Client
in accordance with and subject to the provisions of Section 16 of the Lease.
 
- 2 -

--------------------------------------------------------------------------------

7.             Brokerage. Client warrants that it has had no dealings with any
broker or agent other than Studley, Inc., Client's agent, and Lincoln Property
Company, Landlord's agent, in connection with the negotiation or execution of
this Second Amendment, and Client agrees to indemnify Landlord against all
costs, expenses, attorneys' fees or other liability for commissions or other
compensation or charges claimed by any other broker or agent claiming the same
by, through or under Client.


8.             Defined Terms. Except as otherwise expressly provided herein, all
defined terms shall have the same meanings as provided in the Lease.


9.             Headings. Headings contained in this Second Amendment are for
convenience only and are not substantive to the provisions of this Second
Amendment.


10.         Lease Terms Ratified. Except as otherwise expressly provided herein,
and unless inconsistent with the terms hereof, all other terms, conditions and
covenants of the Lease are hereby ratified and confirmed, and shall apply to the
Expansion Premises and Expansion Premises Term. Client certifies to Landlord
that the Lease is in full force and effect, that Landlord is not in default or
breach of any of Landlord's obligations under the Lease, and that Client is
unaware of any condition or circumstance which, but for the passage of time or
delivery of notice, would constitute a default by Landlord under the Lease.


[SIGNATURE PAGE FOLLOWS]
 
- 3 -

--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties have executed this Second Amendment by affixing
their hands and seals as of the date noted above.
 

 
Client:
 
WITNESS/ATTEST:
REXAHN PHARMACEUTICALS, INC., a Delaware
 
corporation
     
Mark Lee
By:
/s/ RICK SONI
[SEAL]
Mark Lee
 
Name: RICK SONI
   
Title: PRESIDENT & COO
       
Landlord:
     
WITNESS/ATTEST:
 SG PLAZA HOLDINGS, LLC, a Delaware limited liability company       Kim Harvey
By:
 /s/ Andrew Nathan, CEO    
Andrew Nathan, CEO

 
- 4 -

--------------------------------------------------------------------------------

[image00001.jpg]
 
 

--------------------------------------------------------------------------------
